Citation Nr: 1448478	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-13 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to August 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013, these matters were remanded for additional development (by a Veterans Law Judge other than the undersigned.  It has now been assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The December 2013 remand instructed that the Veteran be scheduled for an examination to determine the etiology of his hearing loss and tinnitus, and included detailed instructions that the VA examiner was to follow in conducting the examination.  On review of the record, the Board finds that the VA examiner did not follow the detailed instructions, resulting in an inadequate opinion.  Therefore, a remand to ensure compliance is required.   Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Specifically, the remand instructed the VA examiner to address whether there are any medical reports or studies which indicate that noise induced hearing loss and/or tinnitus can have a delayed onset, including years after the noise exposure.  The examiner was instructed to address this theory and reconcile it with his/her medical opinion.  The examiner did not comply with those instructions.

Additionally, it is not clear from the record whether the VA examiner considered the Veteran's reports of in-service noise exposure.  His VA Form DD Form 214 identifies his military occupational specialty as Morse Code interceptor.  He also reported exposure to loud noises from gunfire during training exercises and while working as a heavy truck driver during his last six months in service.

With respect to the Veteran's claim of service connection for tinnitus, the Board notes that a diagnosis of sensorineural hearing loss (SNHL) carries an inference of sensorineural nerve damage.  As sensorineural nerve damage may be an etiological factor for tinnitus, the Board finds that the issue of service connection for tinnitus is inextricably intertwined with the Veteran's claim of service connection for bilateral hearing loss and therefore requires concurrent adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's record to be forwarded to the January 2014 VA examiner for review and an addendum opinion regarding the likely etiology of the Veteran's bilateral hearing loss and tinnitus.  The Veteran's entire record must be reviewed by the examiner.  The AOJ must advise the examiner of the nature of the acoustic trauma to which it has found the Veteran was exposed to in service.  Based on review of the record, the examiner should provide opinions that respond to the following:

(a) Please identify the most likely etiology for the Veteran's hearing loss.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his service (and acknowledged exposure to noise trauma therein)?  The examiner must state whether there are any medical reports or studies which indicate that noise-induced hearing loss can have a delayed onset, including many years after noise exposure.

(b) If the Veteran's current hearing loss is determined to not likely be due to exposure to noise in service, please identify the etiology considered more likely and why that is so.

(c) Please identify the likely etiology for the Veteran's tinnitus.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his service (and acknowledged exposure to noise trauma therein)?  

(d) If the tinnitus is determined to not likely be related to noise trauma in service, please identify the etiology considered more likely and why that is so.

(e) If the Veteran's hearing loss is found to be etiologically related to service, is it at least as likely as not (a 50% or better probability) that his current tinnitus shares underlying pathology and a common etiology with his SNHL hearing loss?

The examiner must explain the rationale for all opinions in detail.  If any opinion sought cannot be offered, the examiner must explain why that is so.

2.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



